Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The After Final Response filed on March 24, 2021 has been received and made of record. In response to Final Office Action mailed on January 27, 2021, applicants amended independent claims 1, 25, and dependent claims 12 and 20. Claim 20 is rewritten as an independent claim. Applicants maintained dependent claims 2-10, 13-19, 21-24, 26, and 29-31. Claim 11 has been cancelled after the Final Office Action and claim 27 is cancelled as before the Final Office Action. No claim has been added as new claim. Therefore, claims 1-10, 12-26 and 28-31 are pending for consideration.

 Allowable Subject Matter

3. 	Claims 1-10, 12-26, and 28-31 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:
Claim 1: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention,"----, wherein the first display area comprises (1-1)-th and (1-2)-th display regions, and the first reflective member comprises a (1-1)-th reflective member configured to reflect a (1-1)-th image displayed on the (1-1)-th display region to the first surface of the lens and a (1-2)-th reflective member configured to reflect a (1-2)-th image displayed on the (1-2)-th display region to the first surface of the lens, and wherein the (1-1)-th reflective member is closer to the first display area than the (1-2)-th reflective member, and wherein the first surface is different from the first side surface and the second side surface of the lens(fig.6 and related text described in the Specification submitted on July 17, 2019)” with all other limitations cited in independent claim 1.

Claim 20: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “-----, wherein the flexible display device further comprises a third display area on a third side surface of the lens, and the lens further comprises a third reflective member configured to reflect a third image displayed on the third display area to the first surface of the lens, and wherein the first through third side surfaces of the lens are on an upper side of the lens, the second display area extends from a first end of the first display area, and the third display area extends from a second (figs.1&9 and related text described in the Specification submitted on July 17, 2019)” with all other limitations cited in independent claim 20.

Claim 25: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “-----, wherein the flexible display device further comprises a third display area on a third side surface of the lens, and the lens further comprises a third reflective member configured to reflect a third image displayed on the third display area to the first surface of the lens, and wherein the first through third side surfaces of the lens are on an upper side of the lens, the second display area extends from a first end of the first display area, and the third display area extends from a second end opposite to the first end of the first display area (fig.6 and related text described in the Specification submitted on July 17, 2019)” with all other limitations cited in independent claim 25.

Claims 2-9, 11-19, 21-24, 26, and 28-31 are allowed because of their dependency on the allowed base claims respectively.



Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692

 March 30, 2021